Citation Nr: 0517528	
Decision Date: 06/28/05    Archive Date: 07/07/05

DOCKET NO.  04-05 532	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to an initial evaluation in excess of 20 
percent for the service-connected status post arthroplasty of 
the left knee.  

2.  Entitlement to an initial evaluation in excess of 20 
percent for the service-connected status post arthroplasty of 
the right knee.  



REPRESENTATION

Appellant represented by:	The American Legion







ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from November 1968 to 
November 2002 with 1 year, 3 months and 5 days of prior 
active service.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision in which the RO 
granted service connection for status post arthroplasties of 
each knee, and assigned initial 20 percent ratings for each 
knee.  

The issues of higher initial evaluations for the service-
connected status post arthroplasties of each knee are 
addressed in the REMAND portion of this document and are 
being remanded to the RO via the Appeals Management Center 
(AMC), in Washington, DC.  



FINDINGS OF FACT

1.  The service-connected status post arthroplasty of the 
left knee is shown to be manifested by a disability picture 
that more nearly approximates one of a total left knee 
replacement, with chronic residuals consisting of subjective 
complaints of pain and limitation of motion.  

2.  The service-connected status post arthroplasty of the 
right knee is shown to be manifested by a disability picture 
that more nearly approximates one of a total right knee 
replacement, with chronic residuals consisting of subjective 
complaints of pain and limitation of motion.  



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an initial evaluation 
of 100 percent for the service-connected status post 
arthroplasty of the left knee, for the period from December 
1, 2002, to September 17, 2003, and 30 percent for the period 
beginning on September 18, 2003, have been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 
4.71a including Diagnostic Codes 5003, 5055, 5262 (2004).  

2.  The criteria for the assignment of an initial evaluation 
of 100 percent for the service-connected status post 
arthroplasty of the right knee, for the period from December 
1, 2002, to September 17, 2003, and 30 percent for the period 
beginning on September 18, 2003, have been met.  38 U.S.C.A. 
§§ 1155, 5107; 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.20, 4.71a, 
Diagnostic Codes 5003, 5055, 5262.  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


Preliminary Matter

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), which substantially 
amended the provisions of chapter 51 of title 38 of the 
United States Code, concerning the notice and assistance to 
be afforded to claimants in substantiating their claims.  
VCAA § 3(a), 114 Stat. 2096, 2096-97 (2000) (now codified as 
amended at 38 U.S.C.A. §§ 5103, 5103A (West 2002)).  

In addition, VA has published regulations, which were created 
for the purpose of implementing many of the provisions of the 
VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (now codified 
as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a) (2004)).  

It appears that the medical evidence on file is sufficient to 
support the award of an increased disability rating of 100 
percent for the service-connected bilateral status post 
arthroplasties for the one-year period following surgery, and 
separate disability ratings of 30 percent for each knee 
following the expiration of that one-year period.  Thus, the 
Board finds that it may proceed with a decision granting such 
a rating without prejudice to the veteran.  

However, the Board further finds that additional evidentiary 
development is necessary before the issues of initial 
evaluations in excess of 30 percent for the service-connected 
status post arthroplasties of each knee can be adjudicated on 
the merits.  This development will be discussed in greater 
detail in the REMAND portion of this document.  


Analysis

The veteran is seeking increased disability ratings for his 
service-connected status post arthroplasties.  He essentially 
contends that each knee should be evaluated under the 
criteria of Diagnostic Code (DC) 5055, which contemplates 
total knee replacement.  

Disability evaluations are determined by the application of a 
schedule of ratings that is based on the average impairment 
of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. § Part 4.  Separate diagnostic codes identify the 
various disabilities.  

The governing regulations provide that the higher of two 
evaluations will be assigned if the disability more closely 
approximates the criteria for that rating. Otherwise, the 
lower rating is assigned.  38 C.F.R. § 4.7 (2004).  

The veteran's entire history is reviewed when making 
disability evaluations.  See generally 38 C.F.R. 4.1; 
Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where 
entitlement to compensation already has been established and 
an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  

However, in Fenderson v. West, 12 Vet. App. 119 (1999), it 
was held that evidence to be considered in the appeal of an 
initial assignment of a rating disability was not limited to 
that reflecting the then current severity of the disorder.  
In Fenderson, the United States Court of Appeals for Veterans 
Claims (Court) also discussed the concept of the "staging" of 
ratings, finding that, in cases where an initially assigned 
disability evaluation has been disagreed with, it was 
possible for a veteran to be awarded separate percentage 
evaluations for separate periods based on the facts found 
during the appeal.  

In this case, the service-connected status post 
arthroplasties of each knee have been assigned separate 20 
percent disability ratings under the criteria of DC 5262, 
which pertains to impairment of tibia and fibula.  

Under these criteria, a 10 percent evaluation is warranted 
for malunion with slight knee or ankle disability.  A 20 
percent evaluation is warranted for malunion with moderate 
knee or ankle disability.  A 30 percent evaluation is 
warranted for malunion with marked knee or ankle disability.  
Nonunion of the tibia and fibula with loose motion, requiring 
a brace, is rated 40 percent disabling.  38 C.F.R. § 4.71, DC 
5262.  

As alluded to hereinabove, the veteran and his representative 
are contending that the status post knee replacements should 
be evaluated under the criteria of DC 5055.  Under these 
criteria, a 100 percent evaluation is for assignment for one 
year following implementation of a prosthesis.  

Thereafter, a minimum rating of 30 percent is in order, while 
chronic residuals consisting of severe painful motion or 
weakness in the affected extremity warrant a 60 percent 
evaluation.  With intermediate degrees of residual weakness, 
pain, or limitation of motion, a knee prosthesis is to be 
evaluated by analogy to 38 C.F.R. § 4.71a, Diagnostic Codes 
5256, 5261, or 5262 (2003).  

Note (1) following the criteria for ratings of prosthetic 
implants, provides that the 100 percent one-year rating will 
commence after an initial grant of a one-month total rating 
assigned under section 4.30 following hospital discharge.  38 
C.F.R. § 4.71a, DC 5055.  

The Board has given consideration to evaluating the veteran's 
service-connected knee disabilities under DC 5055.  The Board 
notes that the assignment of a particular Diagnostic Code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993) (en banc).  
One Diagnostic Code may be more appropriate than another 
based on such factors as an individual's relevant medical 
history, the diagnosis, and the demonstrated symptomatology.  
Any change in a diagnostic code by a VA adjudicator must be 
specifically explained.  See Pernorio v. Derwinski, 2 Vet. 
App. 625, 629 (1992).  

The veteran's service medical records reflect that, on August 
15, 2002, he underwent bilateral medial compartment 
unicondylar knee arthroplasties as treatment for his 
bilateral degenerative joint disease of each knee.  His post-
operative recovery was found to be uncomplicated, and he was 
discharged from his hospitalization on August 18, 2002.  

As explained in a Statement of the Case dated in June 2003, 
the RO determined that evaluating the veteran's knee 
disabilities under DC 5055 was not appropriate because he 
underwent a procedure involving resurfacing of the medial 
condyle of each knee, or partial arthroplasty, rather than a 
total knee replacement.  

The Board notes that, when an unlisted condition is 
encountered, it is permissible to rate under a closely 
related disease or injury in which not only the functions 
affected, but the anatomical localization and symptomatology 
are closely analogous.  Conjectural analogies will be 
avoided, as will the use of analogous ratings for conditions 
of doubtful diagnosis, or for those not fully supported by 
clinical and laboratory findings.  38 C.F.R. § 4.20 (2004).  

Having reviewed the description of the veteran's August 2002 
surgery set forth in his service medical records, and the 
report of a November 2002 QTC examination conducted shortly 
after separation, the Board believes that the veteran's 
status post arthroplasties of both knees are the most 
appropriately rated using the criteria of DC 5055.  

While the veteran may have undergone only partial 
arthroplasties, rather than total knee replacements, the 
Board believes that DC 5055 is the most closely analogous 
rating criteria in terms of the nature of the procedure, the 
functions affected, and post-surgical symptomatology.  
38 C.F.R. § 4.20.  

Having found that the service-connected status post 
arthroplasties are most appropriately rated using the 
criteria of DC 5055, the Board further finds that the 
criteria for a 100 percent evaluation for the one year period 
following surgery has been met.  As noted herein above, DC 
5055 provides for a 100 percent evaluation is for assignment 
for one year following implementation of a prosthesis.  

However, Note (1) of that code further provides that the 100 
percent one-year rating will commence after an initial grant 
of a one-month total rating assigned under section 4.30 
following hospital discharge.  38 C.F.R. § 4.71a, DC 5055.  

Therefore, because the veteran was released from the hospital 
on August 18, 2002, he would normally be entitled to a one-
month total rating under 38 C.F.R. § 4.30, which would expire 
on September 17, 2002.  

He would then normally be entitled to a 100 percent 
evaluation for one-year thereafter, which would be in effect 
from September 18, 2002, to September 17, 2003.  38 C.F.R. § 
4.71a, DC 5055.  

However, the Board notes that the date on which the veteran 
was released from the hospital, August 18, 2002, was three 
months prior to his separation from service.  

Consequently, because the effective date of a grant of 
service connection cannot be granted prior to the day 
following the date of separation from service, an effective 
date cannot be awarded in this case prior to December 1, 
2002, which is the day following the date of his separation.  
See 38 C.F.R. § 3.400(b)(2)(i).  

Thus, because the veteran was still on active duty for the 
one-month period following his release from the hospital, a 
total rating is not available under 38 C.F.R. § 4.30 for that 
period.  

Similarly, the 100 percent evaluation that would normally be 
warranted under DC 5055 after the expiration of the total 
rating under 38 C.F.R. § 4.30 cannot be paid for the 
remainder of his period of active duty.  

In light of the limitation set forth in 38 C.F.R. 
§ 3.400(b)(2)(i), which prohibits the assignment of an 
effective date prior to the day following the date of 
separation, the Board finds that the 100 percent evaluation 
warranted under DC 5055 can only be made effective from 
December 1, 2002, to September 17, 2003.  

With respect to the period beginning on September 18, 2003, 
the Board notes that DC 5055 provides for a minimum rating of 
30 percent following the expiration of the one-year period 
during which a 100 percent rating is assigned.  

Thus, in accordance with DC 5055, the Board finds that 
separate disability ratings of at least 30 percent are 
warranted for each knee for the period beginning on September 
18, 2003.  

In summary, the Board finds that a 100 percent rating is 
warranted for the service-connected status post bilateral 
arthroplasties of both knees for the period from December 1, 
2002, to September 17, 2003, under the criteria of DC 5055.  

The Board further finds that separate disability ratings of 
30 percent are warranted for each knee beginning on September 
18, 2003.  To this extent, the benefit sought on appeal is 
granted.  

However, the Board believes that additional evidentiary 
development is necessary before the issues of entitlement to 
evaluations in excess of 30 percent for each knee beginning 
on September 18, 2003, can be adjudicated.  



ORDER

An initial evaluation of 100 percent for the service-
connected status post arthroplasty of each knee, for the 
period from December 1, 2002, to September 17, 2003, is 
granted, subject to the regulations applicable to the payment 
of monetary awards.  

Separate disability ratings of 30 percent for each knee for 
the service-connected status post-arthroplasties, for the 
period beginning on September 18, 2003, are granted, subject 
to the regulations applicable to the payment of monetary 
awards.  



REMAND

As discussed, the Board believes that additional evidentiary 
development is necessary before the issues of entitlement to 
evaluations in excess of 30 percent for the status post 
arthroplasties of each knee, beginning on September 18, 2003, 
can be adjudicated.  

Specifically, the Board finds that an additional VA 
examination is warranted to determine the current severity of 
his bilateral knee disabilities.  

While this case is in remand status, the RO should request 
that the veteran identify any additional health care 
providers who treated him for his service-connected knee 
disabilities.  

Accordingly, this case is REMANDED for the following actions:

1.  The RO should also take appropriate 
steps to ask the veteran and his 
representative to provide a list of the 
names and addresses of any additional 
doctors and medical care facilities 
(hospitals, HMOs, etc.) which have 
treated him for the service-connected 
knee disorders.  They should be provided 
with release forms and asked that a copy 
be signed and returned for each health 
care provider.  When the veteran 
responds, the RO should obtain records 
from each health care provider that he 
identifies (except where VA has already 
made reasonable efforts to obtain the 
records from a particular provider).  If 
these records cannot be obtained and 
there is no affirmative evidence that 
they do not exist, the RO should inform 
him of the records that could not be 
obtained, including what efforts were 
made to obtain them.  

2.  The RO should arrange for the veteran 
to undergo a VA examination to determine 
the severity of the service-connected 
right and left knee disabilities.  The 
examiner should be asked to include x-ray 
studies and to provide complete 
observations of the ranges of motion of 
each knee.  All findings should be 
reported in detail.  The examination 
report should include specific responses 
to the following medical questions:

a. Does either knee exhibit weakened 
movement, excess fatigability, 
incoordination, or pain on use 
attributable to the service-connected 
disability (if feasible, these 
determinations should be expressed in 
terms of the degree of additional 
range of motion loss due to these 
symptoms)?

b. Does pain significantly limit 
functional ability during flare-ups or 
when the knees are used repeatedly 
over a period of time (these 
determinations should also, if 
feasible, be portrayed in terms of the 
degree of additional range of motion 
loss due to pain on use or during 
flare-ups)?

3.  The RO should the readjudicate the 
issues on appeal. If any benefit sought 
on appeal remains denied, the RO should 
issue a Supplemental Statement of the 
Case, and the veteran and his 
representative should be afforded time in 
which to respond.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).  


	                     
______________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, 
Board of Veterans' Appeals



 Department of Veterans Affairs


